Exhibit 99.1 Marten Transport Announces Third Quarter Results Tenth Consecutive Quarter of Year-Over-Year Profit Growth MONDOVI, Wis., Oct. 16, 2012 (GLOBE NEWSWIRE) Marten Transport, Ltd. (Nasdaq:MRTN) today reported a 2.9% increase in net income to $6.5 million, or 29 cents per diluted share, for the third quarter ended September 30, 2012, from $6.3 million, or 29 cents per diluted share, for the third quarter of 2011. Net income increased 17.6% for the 2012 nine-month period to $19.5 million, or 88 cents per diluted share, from $16.6 million, or 75 cents per diluted share, in the 2011 nine-month period. It was the Company's tenth consecutive year-over-year increase in quarterly profitability. Operating revenue, consisting of revenue from truckload and logistics operations, increased to $163.6 million in the third quarter of 2012 from $156.3 million in the third quarter of 2011, and increased to $472.0 million in the 2012 nine-month period from $445.3 million in the 2011 nine-month period. Operating revenue, net of fuel surcharges, increased 4.6% to $133.3 million in the 2012 quarter from $127.5 million in the 2011 quarter, and increased 5.9% to $383.2 million in the 2012 nine-month period from $361.8 million in the 2011 nine-month period. Fuel surcharge revenue increased to $30.3 million for the third quarter of 2012 from $28.8 million in the 2011 quarter, and increased to $88.9 million for the 2012 nine-month period from $83.5 million for the 2011 nine-month period. Operating expenses as a percentage of operating revenue, with both amounts net of fuel surcharge revenue, increased to 92.6% for the third quarter of 2012 from 91.3% for the third quarter of 2011, and improved to 91.5% for the 2012 nine-month period from 91.7% for the 2011 nine-month period. Marten's effective income tax rate decreased to 33.4% for the third quarter of 2012 from 41.4% for the third quarter of 2011, primarily due to a decrease to the Company's deferred income tax liability as a result of a change in income apportionment for several states. As a result, Marten's effective income tax rate decreased to 39.3% for the 2012 nine-month period from 43.4% for the 2011 nine-month period. Chairman and Chief Executive Officer Randolph L. Marten said, "While our earnings were negatively impacted by near-term headwinds – steadily rising diesel fuel prices, extreme heat and the persistently weak economy impacting volumes – we remain confident in our long-term strategy. We continue to develop a diverse customer base that gains value from and expands all of our operating units. "In spite of the challenging circumstances, our truckload and intermodal revenue, each net of fuel surcharges, increased 5.4% and 11.2%, respectively, over last year's third quarter, while our brokerage revenue increased 7.9% over the same period.We continue to see improvement in our average truckload revenue, net of fuel surcharges, per tractor per week, which increased 7.3% in the third quarter over the same quarter last year, but the improvement was offset by increased costs in driver wages and net fuel expense. "Our customer base benefits from our flexible and efficient regional operations, now representing 72.2% of our truckload fleet compared with 64.8% as of a year earlier." Marten Transport, with headquarters in Mondovi, Wis., is one of the leading temperature-sensitive truckload carriers in the United States.Marten specializes in transporting and distributing food and other consumer packaged goods that require a temperature-controlled or insulated environment.Marten offers service in the United States, Canada and Mexico, concentrating on expedited movements for high-volume customers.Marten's common stock is traded on the NASDAQ Global Select Market under the symbol MRTN. This press release contains certain statements that may be considered forward-looking statements within the meaning of Section 27A of the Securities Act of 1933, as amended, and Section 21E of the Securities Exchange Act of 1934, as amended. These statements by their nature involve substantial risks and uncertainties, and actual results may differ materially from those expressed in such forward-looking statements. Important factors known to the Company that could cause actual results to differ materially from those discussed in the forward-looking statements are discussed in Item 1A of the Company's Annual Report on Form 10-K for the year ended December 31, 2011. The Company undertakes no obligation to correct or update any forward-looking statements, whether as a result of new information, future events or otherwise. MARTEN TRANSPORT, LTD. CONSOLIDATED CONDENSED BALANCE SHEETS (Unaudited) (In thousands, except share information) September 30, December 31, ASSETS Current assets: Cash and cash equivalents $ $ Receivables: Trade, net Other Prepaid expenses and other Deferred income taxes Total current assets Property and equipment: Revenue equipment, buildings and land, office equipment and other Accumulated depreciation ) ) Net property and equipment Other assets TOTAL ASSETS $ $ LIABILITIES AND STOCKHOLDERS' EQUITY Current liabilities: Accounts payable and accrued liabilities $ $ Insurance and claims accruals Total current liabilities Deferred income taxes Total liabilities Stockholders' equity: Marten Transport, Ltd. stockholders' equity: Preferred stock, $.01 par value per share; 2,000,000 shares authorized; no shares issued and outstanding Common stock, $.01 par value per share; 48,000,000 shares authorized; 22,071,249 shares at September 30, 2012, and 21,984,597 shares at December 31, 2011, issued and outstanding Additional paid-in capital Retained earnings Total Marten Transport, Ltd. stockholders' equity Noncontrolling interest Total stockholders' equity TOTAL LIABILITIES AND STOCKHOLDERS' EQUITY $ $ 2 MARTEN TRANSPORT, LTD. CONSOLIDATED CONDENSED STATEMENTS OF OPERATIONS (Unaudited) Three Months Ended September 30, Nine Months Ended September 30, (In thousands, except per share information) OPERATING REVENUE $ OPERATING EXPENSES (INCOME): Salaries, wages and benefits Purchased transportation Fuel and fuel taxes Supplies and maintenance Depreciation Operating taxes and licenses Insurance and claims Communications and utilities Gain on disposition of revenue equipment ) Other Total operating expenses OPERATING INCOME NET INTEREST INCOME (6
